Citation Nr: 1543686	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an April 1997 rating decision that denied service connection for posttraumatic stress disorder (PTSD).

2.  Whether there was CUE in a December 2002 rating decision that denied service connection for major depressive disorder.

2.  Entitlement to an effective date earlier than June 21, 2005 for the grant of service connection for major depressive disorder with a personality disorder.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from July 1980 to July 1983.  He also served in the U.S. Army Reserve with an initial, verified period of active duty for training (ACDUTRA) from October 1991 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are either duplicative of the records in the paper claims file or irrelevant to the issues decided herein.   


FINDINGS OF FACT

1.  In an April 1997 rating decision, the Board denied service connection for PTSD; the Veteran did not appeal or submit new and material evidence within one year of this rating decision.

2.  In a December 2002 rating decision, the Board denied service connection for major depressive disorder; the Veteran did not appeal or submit new and material evidence within one year of this rating decision.

3.  After the 1997 and 2002 rating decisions, new relevant service treatment records were associated with the claims file; these records existed and were obtainable at the time of the prior rating decisions.

4.  The RO's award of service connection for major depression with a personality disorder in the May 2012 rating decision was based, in part, on previously unsecured clinical service treatment records documenting a suicide attempt and a diagnosis of depression.

5.  The earliest date of the Veteran's claim for service connection for an acquired psychiatric disorder is December 4, 1996.

6.  The date that entitlement to service connection for an acquired psychiatric disorder arose was July 14, 1983, the day after discharge from service.  

7.  The earliest date of claim for a psychiatric disorder (December 4, 1996) is later than the date entitlement arose (July 14, 1983).  Therefore, the date of claim is the proper effective date.


CONCLUSIONS OF LAW

1.  The April 1997and December 2002 rating decisions are not final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014).

2.  The April 1997 and December 2002 rating decisions are not subject to a claim for revision based on CUE.  38 C.F.R. § 3.105 (2014).

3.  The criteria are met for an earlier effective date of December 4, 1996, but no earlier, for the award of service connection for major depressive disorder with a personality disorder.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.156(c), 3.160(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

For the earlier effective date issue on appeal, because the Board is granting this issue in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

With regard to the clear and unmistakable error issues on appeal, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations are not applicable to claims alleging clear and unmistakable error in prior VA decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15  Vet. App. 165 (2001).  Therefore, no further discussion of the VCAA duty to notify and assist is warranted here for the clear and unmistakable error issues on appeal.  

II.  Background Facts 

In July 1983, the Veteran was separated from active service.  

On December 4, 1996, the Veteran filed a claim for service connection for PTSD and an "emotional disorder."  

In an April 1997 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran was notified of that decision and of his appellate rights, but he did not submit a timely Notice of Disagreement (NOD).  He also did not submit any additional evidence relevant to that claim within one year of the decision.  Therefore, the April 1997 RO decision was final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103.  

In the April 1997 rating decision, the RO specifically found that there was no probative diagnosis of PTSD of record.   

On May 6, 2002, the Veteran filed a claim for service connection for major depression.

In a December 2002 rating decision, the RO denied the Veteran's claim for service connection for major depressive disorder.  Although the Veteran submitted a December 2002 NOD, he did not perfect his appeal of that claim by filing a timely substantive appeal, after the RO sent him a May 2003 statement of the case (SOC).  Additionally, the Veteran did not submit new and material evidence within one year.  Therefore, the December 2002 rating decision was final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103.  

In the December 2002 rating decision, the RO specifically stated that service treatment records failed to show treatment for, or a diagnosis of, major depressive disorder.  The RO made similar findings in the final May 2003 SOC.  The Veteran had also failed to appear to VA examinations scheduled for him in November 2002 and April 2003.    

On June 21, 2005, the Veteran filed an informal claim to reopen service connection for major depression.  

In January 2007 and February 2007, the RO secured additional clinical service treatment records.  These particular service treatment records previously had not been secured and were not of record.  The additional service treatment records documented an in-service incident in which the Veteran tried to commit suicide by overdosing on Tylenol in May 1981.  He was diagnosed with a suicide gesture and an immature personality disorder at that time.  A May 1981 in-service nursing note also diagnosed depression due to an inability to deal with personal problems.  

In the May 2012 rating decision on appeal, the RO reopened the Veteran's depressive disorder claim and granted service connection for major depressive disorder with a personality disorder.  The RO assigned an effective date of June 21, 2005, for the award of service connection, which was the date of receipt of the Veteran's claim to reopen.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The RO based the grant of service connection on the additional service treatment records from May 1981, as well as a July 2010 VA psychologist letter and a March 2012 VA examination which provided positive nexus opinions for the Veteran's major depressive disorder and personality disorder.   

In May 2012, the Veteran filed a NOD with the June 21, 2005 effective date assigned.  The appeal eventually reached the Board.  In addition, in the May 2012 NOD and August 2013 VA Form 9, the Veteran raised the theory of entitlement to an earlier effective date based on the RO committing clear and unmistakable error its April 1997 and December 2002 rating decisions that denied service connection for PTSD and major depression.  The RO has adjudicated both the earlier effective date and clear and unmistakable error issues on appeal.  The Board will do so as well.  

III.  Clear and Unmistakable Error

The Board finds that the claims of CUE in the 1997 and 2001 rating decisions must be dismissed.  Previous determinations that are final and binding are accepted as correct in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a).  A rating decision becomes final if the veteran does not timely perfect an appeal of the decision, does not submit new and material evidence within one year of the decision, or if relevant service department records that were available and could be obtained at the time of the original rating decision are later associated with the claims file.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.302 (2014).  

Here, however, the rating decisions are not final.  After these denials, additional service treatment records were associated with the claims file.  These records indicate treatment at a hospital for a suicide attempt in 1981.  The Veteran notified the RO of the existence of these records at an examination conducted in connection with his initial claim in 1997.  Thus, the records were obtainable, relevant, and the claims had to be reconsidered on a de novo basis.  Thus, the CUE claims are invalid, as they must rest upon a final rating decision.  The claims are thus dismissed.

IV.  Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a). 

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  

In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

When there is a prior final decision in the claims file and a later reopened claim results in a grant of the benefit, the general rule for effective dates for reopened claims applies.  In such cases the effective date cannot be earlier than the subsequent claim to reopen.  38 C.F.R. § 3.400(r), 3.400(q)(2); see Leonard v. Principi, 17 Vet. App. 447, 452 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332, 340 (1995).

The fact that a claimant had previously submitted claim applications which had been denied, is not relevant to the assignment of an effective date based on his current application.  "Nothing in the statute indicates that an effective date can be set based upon an application that resulted in a final disallowance of the claim."  Wright v. Gober, 10 Vet. App. 343, 347 (1997).

"The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also Rudd v. Nicholson, 20 Vet. App. 296, 299-00 (2006).

However, there is another exception to the general rule that the effective date of an award based on a request to reopen is the date VA receives the request to reopen.  In this regard, newly discovered service treatment records can serve as a basis for providing an early effective date under 38 C.F.R. § 3.156(c) (2014).  That is, 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  

Under 38 C.F.R. § 3.156(c)(1), service department records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  

Under 38 C.F.R. § 3.156(c)(2), service department records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  

Under 38 C.F.R. § 3.156(c)(3), an award made based "all or in part" on additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  "In this sense, the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits maybe granted."  Vigil, 22 Vet. App. at 66-67.  

As discussed in detail above, the April 1997 and December 2002 rating decisions are not final due to relevant service department records being associated with the claims file afterwards.  Upon review of the evidence of record, an earlier effective date of December 4, 1996, is warranted for the award of service connection for major depressive disorder with a personality disorder.  See 38 C.F.R. §3.156(c). 

An earlier effective date is warranted pursuant to the provisions of 38 C.F.R. 
§ 3.156(c), based on the receipt of additional clinical service treatment records in January 2007 and February 2007.  These particular service treatment records previously had not been secured and were not of record.  The additional service treatment records documented an incident in which the Veteran tried to commit suicide by overdosing on Tylenol in May 1981.  He was diagnosed with a suicide gesture and an immature personality disorder at that time.  A May 1981 in-service nursing note also diagnosed depression due to an inability to deal with personal problems.  Besides not having to submit new and material evidence, the benefit of 38 C.F.R. § 3.156(c) is to assign the earliest possible effective date without the Veteran having to demonstrate clear and unmistakable error in a prior final determination.  

The May 2012 rating decision that granted service connection was based in part on the additional service treatment records from May 1981, as well as a July 2010 VA psychologist letter and a March 2012 VA examination which provided positive nexus opinions for the Veteran's major depressive disorder and personality disorder.  Because the award of service connection for major depression in the May 2012 rating decision was based, at least in part, on official service department records, the provisions of 38 C.F.R. § 3.156(c) were for application and should have been considered by the RO when it assigned the effective date for major depression.  Instead, the RO incorrectly assigned the effective date based on the June 21, 2005 claim to reopen.  But the former April 1997 and December 2002 rating decisions should have been reconsidered.  That is, these prior rating decisions for service connection for PTSD and major depression did not include a review of all of the Veteran's relevant service treatment records.  Under 38 C.F.R. § 3.156(c), these service treatment records were a basis for reconsideration of the major depressive disorder claim and a basis for the granting of an earlier effective date.  In other words, new and material evidence was not necessary to reopen the original December 4, 1996 psychiatric disorder claim; rather, this claim should simply have been reviewed on a de novo basis, and could serve as the date of an earlier effective date for the award of service connection.  See 38 C.F.R. § 3.156(c) (2014); Vigil, 22 Vet. App. at 66-67. 
 
With regard to the date of claim, with de novo reconsideration of the April 1997 and December 2002 rating decisions under 38 C.F.R. § 3.156(c), the Veteran filed his original claim for service connection for an "emotional disorder" on December 4, 1996.  Although the Veteran did not specifically mention major depression in the December 4, 1996 claim, it appears that this diagnosis arises from the same symptoms for which the Veteran was seeking benefits for in December 1996.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  A claim for disability compensation based on a mental disability is not always limited to the specific disability listed on the application for compensation.  Clemons, 23 Vet. App. at 9.  That is, in order to identify the benefit sought, the claimant may satisfy this requirement by referring to "a body part or system" that is disabled, or by describing the symptoms of that disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

The claims folder contains no other communication from the Veteran or his representative indicating intent to seek, or a belief in entitlement to, service connection for major depression between the time of his discharge from service in July 1983 until December 4, 1996, the date of his original claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The Board's actions are bound by the applicable law and regulations as written and has no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  Thus, the proper date of claim is the date that the earliest claim for service connection for major depression was received - December 4, 1996.  The Veteran has never disputed the fact that this was the earliest claim of record for service connection for major depression.   

With regard to the date of entitlement, the term "date entitlement arose" is not expressly defined.  However, it has been interpreted as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.  The date of entitlement in the present case is July 14, 1983 - the day after discharge from service.  This is based on probative medical and lay evidence of record showing the Veteran's depression began during service and had continued since his discharge from service.  See service treatment records from May 1981; July 2010 VA psychologist letter; a March 2012 VA examination; VA treatment records dated in the 1980s and 1990s.  

An award made based all or in part on additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  Here, the date of claim, December 4, 1996, is later than the date entitlement arose for major depression July 14, 1983.  Accordingly, the Board concludes that December 4, 1996 is the proper effective date for the award of service connection for major depressive disorder with a personality disorder.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal as to whether there was CUE in an April 1997 rating decision that denied entitlement to service connection for PTSD is dismissed..

The appeal as to whether there was CUE in a December 2002 rating decision that denied entitlement to service connection for major depressive disorder is dismissed..

An earlier effective date of December 4, 1996, for the award of service connection for major depressive disorder with a personality disorder is granted, subject to the law and regulations governing the payment of VA monetary benefits.    



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


